Citation Nr: 0105689	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of zero percent 
for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1998 from the Columbia, South Carolina, 
Regional Office (RO) which granted service connection for 
impotence, rated as noncompensably disabling from June 17, 
1992.  Entitlement to special monthly compensation based on 
the loss of use of a creative organ was granted as well.  

In March 2000 the Board remanded the matter to obtain 
additional development.  In compliance with Stegall v. West, 
11 Vet. App. 268 (1998), the directives of the remand order 
have been accomplished.  However, the claim remains denied; 
it has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The veteran has erectile dysfunction without penile 
deformity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of zero percent 
for impotence have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7,4.20, 4.31, 4.115b, Diagnostic Codes 
7599-7522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is infertile and that a higher 
rating is warranted.  Review of the record shows that the VA 
has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim and no 
additional development is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

The veteran filed an informal claim for loss of a creative 
organ in July 1992.  The RO awarded entitlement to special 
monthly compensation for loss of a creative organ in April 
1998, effective June 17, 1992, and with that determination, 
service connection for impotence, noncompensably disabling, 
was conceded.  Although the Rating Schedule does not provide 
a listing for rating impotence, it does provide for a 20 
percent rating for deformity of the penis with loss of 
erectile power.  38 C.F.R. §§ 4.20, 4.115a, Diagnostic Code 
7522.  Rating by analogy to the aforementioned code is both 
possible and appropriate under 38 C.F.R. § 4.20.

When the veteran disagrees with the initial rating assigned, 
the Board may assign separate ratings for separate periods of 
time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the rating schedule does not provide a noncompensable 
rating for a specific diagnostic code, a noncompensable 
evaluation is assigned when the criteria for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, while it is undisputed that the veteran suffers 
from erectile dysfunction as a result of the loss of the 
right testicle and the descended left testicle, there is no 
evidence of deformity of the penis to warrant a 20 percent 
evaluation.  VA examination of the genitourinary system in 
November 1985 revealed that the veteran's right testicle was 
surgically absent and the left testicle was normal.  No 
reference to the penis was made.  Private clinical records 
dated in 1991 show that the veteran received treatment for 
erectile dysfunction and that the disorder improved with 
testosterone injections.  The reports however document that 
the penis was unremarkable.  At a hearing held before a RO 
hearing officer in November 1997, the veteran essentially 
testified that he was impotent.  He expressed no adverse 
complaints associated with a penile deformity.

On VA examination in July 2000, the veteran stated that he 
was able to get an erection with vaginal penetration, and 
ejaculation was possible.  Physical examination revealed a 
circumcised penis with no evidence of edema.  There was 
normal size and consistency.  The penis and spermatic cord 
were normal.  The left testicle was descended and the right 
testicle was absent.  The diagnoses were absence of right 
testicle, history of hydrocele, status post surgery to left 
testicle, erectile dysfunction, and "sterile." 

In light of the aforementioned evidence, although the medical 
evidence shows that since service connection has been in 
effect the veteran has had loss of erectile power, it however 
does not show that the veteran has had or currently has a 
penile deformity.  Therefore, the criteria for entitlement to 
a compensable evaluation for impotence have not been met at 
any time so as to warrant staged ratings.  Fenderson, 12 
Vet.App. 119 (1999); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.115b, 
Diagnostic Code 7522.


As noted in the introduction, entitlement to special monthly 
compensation benefits under 38 C.F.R. § 3.350(a) (2000) on 
account of loss of use of a creative organ is already in 
effect.  The Board also has reviewed other applicable 
provisions of 38 C.F.R. Parts 3 and 4, including 3.321(b)(1) 
(2000), but no consideration in this regard is warranted.  

In this case, the preponderance of the evidence is against 
the claim.  The appeal is denied.  38 U.S.C.A. § 1155; See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.115b, Diagnostic Codes 7599-7522.


ORDER

Entitlement to a rating in excess of zero percent for 
impotence is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

